Exhibit 10.1

 

EQUITY COMMONWEALTH

 

TIME-BASED LTIP UNIT AGREEMENT FOR TRUSTEES

 

This Time-Based LTIP Unit Agreement (this “Agreement”) is made effective as of
the Grant Date set forth on the Schedule to Time-Based LTIP Unit Agreement (the
“Schedule”) attached hereto (the “Grant Date”), between the recipient set forth
on the Schedule attached hereto (the “Recipient”), EQC Operating Trust (the
“Trust”) and Equity Commonwealth (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Grant of LTIP Units.  Subject to the
terms and conditions hereinafter set forth, the terms and conditions of the
Equity Commonwealth 2015 Omnibus Incentive Plan, as it may be amended from time
to time (the “Plan”), and the terms and conditions of the Declaration of Trust
of EQC Operating Trust, as it may be amended from time to time (the
“Declaration”), the Company and the Trust together hereby grant to the
Recipient, effective as of the Grant Date, an Award of OP Units under the Plan
in the form of LTIP Units (as defined in the Declaration).  The number of LTIP
Units granted to the Recipient hereunder is set forth on the Schedule attached
hereto.  The LTIP Units so granted are hereinafter referred to as the
“Time-Based LTIP Units.”  Except as otherwise set forth herein, the Time-Based
LTIP Units have the rights, voting powers, restrictions, limitations as to
distributions, qualifications, and terms and conditions of redemption and
conversion as set forth in the Declaration.  Upon the close of business on the
thirtieth (30th) business day following the Grant Date (the “Final Acceptance
Date”), if the terms and conditions of the Time-Based LTIP Units set forth in
this Agreement, in the Declaration, and in the Plan are accepted, and if the
Recipient has paid to the Trust a Capital Contribution (as defined in the
Declaration) per Time-Based LTIP Unit in the amount, if any, set forth on the
Schedule attached hereto, the Recipient shall receive the number of Time-Based
LTIP Units specified on the Schedule attached hereto, effective as of the Grant
Date, subject to the vesting, forfeiture, and other conditions set forth in this
Agreement, in the Declaration, and in the Plan.  For the avoidance of doubt, the
Time-Based LTIP Units granted to the Recipient hereunder constitute OP Units
under the Plan for all purposes of the Plan.  The initial Economic Capital
Account Balance (as defined in the Declaration) per Time-Based LTIP Unit is set
forth on the Schedule attached hereto.  Capitalized terms that are used but not
defined herein have the meanings ascribed to them in the Plan.

 

2.                                      Acceptance of Agreement. Upon the close
of business on the Final Acceptance Date, if the terms and conditions of the
Time-Based LTIP Units set forth in this Agreement and in the Plan are accepted
by the Recipient, and if the Recipient has paid to the Trust the Capital
Contribution, if any, set forth on the Schedule attached hereto, then the
Recipient, unless he or she is already a Unitholder (as defined in the
Declaration), shall automatically and without further action on the Recipient’s
part, be deemed to be admitted as a Unitholder of the Trust, as of the Grant
Date, with beneficial ownership of the Time-Based LTIP Units.  Thereupon, the
Recipient shall have all the rights of a Unitholder of the Trust with respect to
the Time-Based LTIP Units, as set forth in the Declaration, subject, however, to
the restrictions and conditions specified herein, in the Declaration, and in the
Plan.  The Recipient shall be designated as an Additional Unitholder (as defined
in the Declaration) and shall be bound by the terms and provisions of the
Declaration, including the power of attorney set forth in Section 14.11 of Annex
A to the Declaration.  In order to confirm receipt of this Agreement, the
Recipient must execute this Agreement, which execution shall be deemed to
constitute execution of the Declaration.

 

1

--------------------------------------------------------------------------------


 

3.                                      Vesting; Forfeiture.

 

(a)                                 Subject to Sections 3(b) and 3(c) hereof,
the Time-Based LTIP Units shall vest on the first anniversary of the Grant
Date.  Any Time-Based LTIP Units not vested as of any date are herein referred
to as “Unvested Time-Based LTIP Units.”·

 

(b)                                 Subject to Section 3(c) hereof, in the event
the Recipient ceases to render services to the Company, whether as a Trustee or
otherwise, all Unvested Time-Based LTIP Units shall be forfeited by the
Recipient as of the date the Recipient ceases to render such services.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, immediately upon the occurrence of a Change in Control or the
death of the Recipient, all of the Unvested Time-Based LTIP Units shall vest and
any forfeiture rights of the Company and the Trust described in
Section 3(b) shall lapse in their entirety.  Notwithstanding the foregoing, to
the extent necessary for the Recipient to avoid taxes and/or penalties under
Section 409A of the Code, a Change in Control shall not be deemed to occur
unless it constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations promulgated under
Section 409A of the Code.

 

4.                                      Distributions.  The Recipient shall be
entitled to distributions on the Time-Based LTIP Units in accordance with the
terms and provisions of the Declaration.  For purposes of the Declaration,
(i) the Distribution Participation Date (as defined in the Declaration) for the
Time-Based LTIP Units (regardless of vesting) shall be the Grant Date, and
(ii) for the avoidance of doubt, no Special LTIP Unit Distribution (as defined
in the Declaration) shall be payable with respect to the Time-Based LTIP Units.

 

5.                                      Conversion.  The Time-Based LTIP Units
shall be subject to conversion into Class A Units (as defined in the
Declaration) in accordance with the terms and provisions of the Declaration.

 

6.                                      Transferability of Time-Based LTIP
Units.  The Time-Based LTIP Units shall be subject to the restrictions on
transfer set forth in the Declaration and the Plan.  Following any transfer of
the Time-Based LTIP Units, the Time-Based LTIP Units shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
such transfer and the provisions of Section 3 hereof relating to termination of
service shall continue to be applied with respect to the original Recipient of
the Time-Based LTIP Units.  Notwithstanding any transfer made by the Recipient
pursuant to this Section 6, the Recipient (or the Recipient’s beneficiary or
estate, as applicable) shall be responsible for all income and other taxes
associated with the Time-Based LTIP Units.

 

7.                                      Legends.  The records of the Trust
evidencing the Time-Based LTIP Units shall bear an appropriate legend, as
determined by the Trust in its sole discretion, to the effect that such
Time-Based LTIP Units are subject to restrictions as set forth in this
Agreement, in the Plan, and in the Declaration.

 

8.                                      Tax Withholding.  The Company and the
Trust shall have the right to withhold or cause to be withheld from any
compensation paid to the Recipient pursuant to the Plan, the amount of any
required withholding taxes in respect of the Time-Based LTIP Units and to take
all such other action as the Company and the Trust deem necessary to satisfy all
obligations for the payment of such withholding taxes.  The Recipient agrees
that if the amount payable to the Recipient by the Company in the ordinary
course is insufficient to pay such withholding taxes, then the Recipient shall,
upon the request of the Company or the Trust, pay to the Company or the Trust,
as applicable, an amount sufficient to satisfy its tax withholding obligations.

 

2

--------------------------------------------------------------------------------


 

9.                                      Investment Representation.  The
Recipient hereby makes the covenants, representations, and warranties set forth
on Exhibit A attached hereto as of the date of acceptance of this Agreement and
on each applicable vesting date, as set forth above, to the Company and the
Trust.  All of such covenants, warranties, and representations shall survive the
execution of this Agreement by the Recipient.  The Recipient shall immediately
notify the Trust upon discovering that any of the representations or warranties
set forth on Exhibit A were false when made or have, as a result of changes in
circumstances, become false.

 

10.                               Code Section 83(b) Election.  The Recipient
hereby agrees to make an election to include in gross income in the year of
grant the Time-Based LTIP Units pursuant to Section 83(b) of the Code
substantially in the form attached hereto as Exhibit B and to supply the
necessary information in accordance with the regulations promulgated
thereunder.  The Recipient agrees to file the election (or to permit the Trust
to file such election on the Recipient’s behalf) within thirty (30) days after
the Grant Date with the IRS Service Center at which the Recipient files his or
her personal income tax returns, and to provide an executed copy of such
election to the Trust and the Company.  THE RECIPIENT ACKNOWLEDGES THAT IT IS
THE RECIPIENT’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S OR THE TRUST’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF THE RECIPIENT REQUESTS
THE COMPANY, THE TRUST, OR THEIR RESPECTIVE REPRESENTATIVES TO MAKE THIS FILING
ON THE RECIPIENT’S BEHALF.  THE RECIPIENT IS RELYING SOLELY ON THE RECIPIENT’S
OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER TO FILE ANY CODE
SECTION 83(b) ELECTION AND REGARDING THE ACCURACY AND TIMELINESS OF SUCH FILING.

 

11.                               Profits Interest.  The Company, the Trust, and
the Recipient acknowledge and agree that the Time-Based LTIP Units are hereby
issued to the Recipient for the performance of services to or for the benefit of
the Trust in the Recipient’s capacity as a Unitholder or in anticipation of
becoming a Unitholder.  The Company, the Trust, and the Recipient intend that
(a) the Time-Based LTIP Units be treated as “profits interests” within the
meaning of the Code, Treasury Regulations promulgated thereunder, and any
published guidance by the Internal Revenue Service with respect thereto,
including, without limitation, Internal Revenue Service Revenue Procedure 93-27,
1993-2 C.B. 343, as clarified by Internal Revenue Service Revenue Procedure
2001-43, 2001-2 C.B. 191; (b) the issuance of such interests not be a taxable
event to the Trust or the Recipient as provided in such Revenue Procedures; and
(c) the Declaration, the Plan, and this Agreement be interpreted consistently
with such intent.  The Recipient is urged to consult with the Recipient’s own
tax advisor regarding the tax consequences of the receipt of Time-Based LTIP
Units, the vesting of Time-Based LTIP Units, the conversion of Time-Based LTIP
Units into Class A Units, the holding of Time-Based LTIP Units and Class A
Units, the redemption or other disposition of Class A Units, and the
acquisition, holding, and disposition of shares of Stock.

 

12.                               Miscellaneous.

 

(a)                                 Amendments.  Neither this Agreement nor any
provision hereof may be changed or modified except by an agreement in writing
executed by the Recipient, the Company and the Trust; provided, however, that
any change or modification that does not adversely affect the rights hereunder
of the Recipient, as they may exist immediately prior to the effective date of
such change or modification, may be adopted by the Committee without an
agreement in writing executed by the Recipient, and the Committee shall give the
Recipient written notice of such change or modification reasonably promptly
following the adoption of such change or modification.

 

(b)                                 Binding Effect of the Agreement.  This
Agreement shall inure to the benefit of, and be binding upon, the Company, the
Trust, the Recipient and their respective estates, heirs, executors,
transferees, successors, assigns and legal representatives.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Section 409A.  This Agreement is intended
to comply with, or be exempt from, the requirements of Section 409A of the Code
and any regulations or other effective guidance promulgated thereunder by the
U.S. Department of the Treasury or the Internal Revenue Service, and shall be
construed and interpreted in a manner that is consistent with such intent.  To
the extent that the Company or the Trust determines that the Recipient would be
subject to the additional taxes or penalties imposed on certain nonqualified
deferred compensation plans pursuant to Section 409A of the Code as a result of
any provision of this Agreement, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional taxes or
penalties. The nature of any such amendment shall be determined by the
Committee.

 

(d)                                 Provisions Separable.  In the event that any
of the terms of this Agreement shall be or become or is declared to be illegal
or unenforceable by any court or other authority of competent jurisdiction, such
terms shall be null and void and shall be deemed deleted from this Agreement,
and all the remaining terms of this Agreement shall remain in full force and
effect.

 

(e)                                  Notices.  Any notice in connection with
this Agreement shall be deemed to have been properly delivered if it is in
writing and is delivered by hand or by facsimile or sent by registered certified
mail, postage prepaid, to the party addressed as follows, unless another address
has been substituted by notice so given:

 

To the Recipient:

 

To the Recipient’s address as set forth on the Schedule attached hereto.

 

 

 

 

 

 

To the Company or the Trust:

 

Equity Commonwealth

 

 

Two North Riverside Plaza, Suite 2100

 

 

Chicago, IL 60606

 

 

Attn: Secretary

 

(f)                                   Construction.  The headings and
subheadings of this Agreement have been inserted for convenience only, and shall
not affect the construction of the provisions hereof.  All references to
sections of this Agreement shall be deemed to refer as well to all subsections
which form a part of such section.

 

(g)                                  No Right to Continued Service.  This
Agreement shall not be construed as an agreement by the Company, the Trust or
any Affiliate to retain in any position the Recipient, nor is the Company, the
Trust or any Affiliate obligated to continue retaining in any position the
Recipient by reason of this Agreement or the grant of Time-Based LTIP Units to
the Recipient hereunder.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original but all of
which together will constitute one and the same instrument.

 

(i)                                     Applicable Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Maryland.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

 

EQUITY COMMONWEALTH

 

 

 

 

 

 

 

By: Orrin S. Shifrin

 

Title: Executive Vice President, General Counsel and Secretary

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

Signature:

 

 

Printed Name:

 

 

Address:

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

RECIPIENT’S COVENANTS, REPRESENTATIONS, AND WARRANTIES

 

The Recipient hereby represents, warrants, and covenants as follows:

 

(a)                                 The Recipient has received and had an
opportunity to review the following documents (the “Background Documents”):

 

(i)                                     The Company’s latest Annual Report to
Shareholders;

 

(ii)                                  The Company’s Proxy Statement for its most
recent Annual Meeting of Shareholders;

 

(iii)                               The Company’s Report on Form 10-K for the
fiscal year most recently ended;

 

(iv)                              The Company’s Form 10-Q for the most recently
ended quarter if one has been filed by the Company with the Securities and
Exchange Commission since the filing of the Form 10-K described in clause
(iii) above;

 

(v)                                 Each of the Company’s Current Report(s) on
Form 8-K, if any, filed since the later of the Form 10-K described in clause
(iii) above and the Form 10-Q described in clause (iv) above;

 

(vii)                           The Declaration; and

 

(viii)                        The Plan.

 

The Recipient also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Trust prior to the
determination by the Trust of the suitability of the Recipient as a holder of
Time-Based LTIP Units shall not constitute an offer of Time-Based LTIP Units
until such determination of suitability shall be made.

 

(b)                                 The Recipient hereby represents and warrants
that:

 

(i)                                     The Recipient either (A) is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended (the “Securities Act”), or (B) by reason of the business and
financial experience of the Recipient, together with the business and financial
experience of those persons, if any, retained by the Recipient to represent or
advise him, her, or it with respect to the grant to him, her, or it of
Time-Based LTIP Units, the potential conversion of Time-Based LTIP Units into
Class A Units of the Trust (“Class A Units”) and the potential redemption of
such Class A Units for common shares of beneficial interest, par value $0.01 per
share, of the Company (“Shares”), has such knowledge, sophistication, and
experience in financial and business matters and in making investment decisions
of this type that the Recipient (I) is capable of evaluating the merits and
risks of an investment in the Trust and potential investment in the Company and
of making an informed investment decision, (II) is capable of protecting his,
her, or its own interest or has engaged representatives or advisors to assist
him, her, or it in protecting his, her, or its interests, and (III) is capable
of bearing the economic risk of such investment.

 

(ii)                                  The Recipient understands that (A) the
Recipient is responsible for consulting his, her, or its own tax advisors with
respect to the application of the U.S. federal income tax laws, and the tax laws
of any state, local, or other taxing jurisdiction to which the Recipient is or
by reason of the Award of Time-Based LTIP Units may become subject, to his, her,
or its

 

--------------------------------------------------------------------------------


 

particular situation; (B) the Recipient has not received or relied upon business
or tax advice from the Company, the Trust, or any of their respective employees,
officers, directors, shareholders, agents, consultants, advisors, or any
affiliates of any of them in their capacity as such; (C) the Recipient provides
or will provide services to the Trust on a regular basis and in such capacity
has access to such information, and has such experience of and involvement in
the business and operations of the Trust, as the Recipient believes to be
necessary and appropriate to make an informed decision to accept this Award of
Time-Based LTIP Units; and (D) an investment in the Trust and/or the Company
involves substantial risks.  The Recipient has been given the opportunity to
make a thorough investigation of matters relevant to the Time-Based LTIP Units
and has been furnished with, and has reviewed and understands, materials
relating to the Trust and the Company and their respective activities
(including, but not limited to, the Background Documents).  The Recipient has
been afforded the opportunity to obtain any additional information (including
any exhibits to the Background Documents) deemed necessary by the Recipient to
verify the accuracy of information conveyed to the Recipient.  The Recipient
confirms that all documents, records, and books pertaining to his, her, or its
receipt of Time-Based LTIP Units which were requested by the Recipient have been
made available or delivered to the Recipient.  The Recipient has had an
opportunity to ask questions of and receive answers from the Trust and the
Company, or from a person or persons acting on their behalf, concerning the
terms and conditions of the Time-Based LTIP Units.  The Recipient has relied
upon, and is making its decision solely upon, the Background Documents and other
written information provided to the Recipient by the Trust or the Company.  The
Recipient did not receive any tax, legal, or financial advice from the Trust or
the Company and, to the extent it deemed necessary, has consulted with its own
advisors in connection with its evaluation of the Background Documents, this
Agreement, and the Recipient’s receipt of Time-Based LTIP Units.

 

(iii)                               The Time-Based LTIP Units to be issued, the
Class A Units issuable upon conversion of the Time-Based LTIP Units, and any
Shares issued in connection with the redemption of any such Class A Units will
be acquired for the account of the Recipient for investment only and not with a
current view to, or with any intention of, a distribution or resale thereof, in
whole or in part, or the grant of any participation therein, without prejudice,
however, to the Recipient’s right (subject to the terms of the Time-Based LTIP
Units, the Plan, and this Agreement) at all times to sell or otherwise dispose
of all or any part of his or her Time-Based LTIP Units, Class A Units, or Shares
in compliance with the Securities Act, and applicable state securities laws, and
subject, nevertheless, to the disposition of his or her assets being at all
times within his or her control.

 

(iv)                              The Recipient acknowledges that (A) neither
the Time-Based LTIP Units to be issued, nor the Class A Units issuable upon
conversion of the Time-Based LTIP Units, have been registered under the
Securities Act or state securities laws by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws and, if such Time-Based LTIP Units or Class A Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Trust and the Company on such exemptions is
predicated in part on the accuracy and completeness of the representations and
warranties of the Recipient contained herein, (C) such Time-Based LTIP Units, or
Class A Units, therefore, cannot be resold unless registered under the
Securities Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such Time-Based
LTIP Units and Class A Units, (E) neither the Trust nor the Company has made any
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act (“Rule 144”), will be available, and that if an exemption under
Rule 144 is available at all, it will not be available until all applicable
terms and conditions of Rule 144 have been satisfied, (F) neither the Trust nor
the Company has made any agreements, covenants, or undertakings whatsoever to
register the transfer of the Time-Based LTIP Units under the Securities Act, and

 

--------------------------------------------------------------------------------


 

(G) neither the Trust nor the Company has any obligation or intention to
register such Time-Based LTIP Units or the Class A Units issuable upon
conversion of the Time-Based LTIP Units under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws, except that, upon the
redemption of the Class A Units for Shares, the Company intends to issue such
Shares under the Plan and pursuant to a Registration Statement on Form S-8 under
the Securities Act, to the extent that (i) the Recipient is eligible to receive
such Shares under the Plan at the time of such issuance, and (ii) the Company
has filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares.  The Recipient
hereby acknowledges that because of the restrictions on transfer or assignment
of such Time-Based LTIP Units acquired hereby and the Class A Units issuable
upon conversion of the Time-Based LTIP Units which are set forth in the
Declaration or this Agreement, the Recipient may have to bear the economic risk
of his, her, or its ownership of the Time-Based LTIP Units acquired hereby and
the Class A Units issuable upon conversion of the Time-Based LTIP Units for an
indefinite period of time.

 

(v)                                 The Recipient has determined that the
Time-Based LTIP Units are a suitable investment for the Recipient.

 

(vi)                              No representations or warranties have been
made to the Recipient by the Trust or the Company, or any employee, officer,
director, shareholder, agent, consultant, advisors, or affiliate of any of them,
and the Recipient has received no information relating to an investment in the
Trust or the Time-Based LTIP Units except the information specified in paragraph
(a) above.

 

(c)                                  So long as the Recipient holds any
Time-Based LTIP Units, the Recipient shall disclose to the Trust in writing such
information as may be reasonably requested with respect to ownership of
Time-Based LTIP Units as the Trust may deem reasonably necessary to ascertain
and to establish compliance with provisions of the Internal Revenue Code of
1986, as amended (the “Code”), applicable to the Trust or to comply with
requirements of any other appropriate taxing authority.

 

(e)                                  The address set forth on the Schedule
attached to this Agreement is the address of the Recipient’s principal
residence, and the Recipient has no present intention of becoming a resident of
any country, state, or jurisdiction other than the country and state in which
such residence is sited.

 

(f)                                   The representations of the Recipient as
set forth above are true and complete to the best of the information and belief
of the Recipient, and the Company and the Trust shall be notified promptly of
any changes in the foregoing representations.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.                                      The name, address, and social security
number of the undersigned:

 

Name:

 

Address:

 

Social Security No.:

 

2.                                      Description of property with respect to
which the election is being made:

 

The election is being made with respect to             Time-Based LTIP Units in
EQC Operating Trust (the “Trust”).

 

3.                                      The date on which the property was
transferred is                             , 2017.

 

4.                                      The taxable year to which this election
relates is calendar year 2017.

 

5.                                      Nature of restrictions to which the
property is subject:

 

(a)                                 With limited exceptions, until the
Time-Based LTIP Units vest, the Time-Based LTIP Units may not be transferred in
any manner without the consent of the Trust.

 

(b)                                 The Time-Based LTIP Units are subject to the
provisions of a Time-Based LTIP Unit Agreement between the undersigned, the
Trust, and Equity Commonwealth. The Time-Based LTIP Units are subject to vesting
and forfeiture terms and conditions under the terms of the Time-Based LTIP Unit
Agreement.

 

6.                                      The fair market value at time of
transfer (determined without regard to any restrictions other than restrictions
which by their terms will never lapse) of the Time-Based LTIP Units with respect
to which this election is being made was $   per Time-Based LTIP Unit.

 

7.                                      The amount paid by the Taxpayer for the
Time-Based LTIP Units was $   per Time-Based LTIP Unit.

 

8.                                      A copy of this statement has been
furnished to the Trust and to its sole trustee, Equity Commonwealth.

 

 

Dated:

 

 

 

 

 

 

(Sign Name)

 

 

 

 

 

 

 

 

(Print Name)

 

--------------------------------------------------------------------------------


 

PROCEDURES FOR RECIPIENT MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code Section 83(b) in order for the
election to be effective:(1)

 

1.              You must file one copy of the completed election form with the
IRS Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Time-Based LTIP Units.

 

2.              At the same time you file the election form with the IRS, you
must also give a copy of the election form to the Trust.

 

--------------------------------------------------------------------------------

(1)  The election may create tax consequences for you.  You are advised to
consult your tax advisor.

 

--------------------------------------------------------------------------------


 

Schedule to Time-Based LTIP Unit Agreement

 

(See Attachment)

 

--------------------------------------------------------------------------------


 

Company Name

 

Equity Commonwealth

 

 

 

Recipient Id

 

 

 

 

 

Recipient Name

 

 

 

 

 

Recipient Address

 

 

 

 

 

Grant Type

 

Time-Based LTIP Unit Award

 

 

 

Number of Units

 

 

 

 

 

Grant Date

 

 

 

 

 

Capital Contribution Amount (per Unit)

 

 

 

 

 

Economic Capital Account Balance (per Unit)

 

 

 

--------------------------------------------------------------------------------